DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,839,302 to Chu.
Chu discloses a lock assembly (figure 1) comprising: a lock body (20); a shackle (21) partially located within the lock body and configured to move relative to the lock body; a pair of locking members (51) within the lock body, wherein the pair of locking members are configured to movably engage the shackle (via 238 and 239) to prevent movement of the shackle in a locked configuration and to movably disengage from the shackle in an unlocked configuration; a locking mechanism (333, 433) coupled to the pair of locking members, wherein movement of the locking mechanism corresponds with the movement of the pair of locking members, a guard (6) slidably engageable with the locking mechanism, wherein the guard is slidably movable laterally between a deployed position (figure 1)  that blocks an access region in the lock body and a retracted position (figure 5) that creates the access region in the lock body, wherein when in the deployed position, the guard is configured to slidably move so as to block the access region and to cause the locking mechanism to move out of the access region (actuation of the guard causes movement of the locking members) and to move the pair of locking members into the locked configuration, and when in the retracted position, the guard is configured to slidably move so as to create the access region to allow the locking mechanism to move into the access region and to cause the pair of locking members to move into the unlocked configuration (the guard positions the locking members into the unlocked configuration when actuated from the lock configuration), as in claim 1.
Chu also discloses an actuating mechanism (3, 4) configured to engage the guard so as to cause the guard to move between the deployed position and the retracted position, as in claim 2, and a control mechanism (37) configured to selectively move the actuating mechanism so as to cause the guard to move between the deployed position and the retracted position, as in claim 3, as well as the pair of locking members further comprise a first head (head of 511) capable of engaging and disengaging with a first pocket (first side 211) of the shackle and a second head (head of 511) capable of engaging and disengaging with a second pocket (second side 211) of the shackle (figures 1 and 5), as in claim 4.
Chu further discloses the locking mechanism comprises a first support part (first side 53) and a second support part (second side 53), each of the first and second support parts having a first end (53A) coupled to each one of the pair of locking members, and each of the first support part and second support having a second end (53B) coupled to each other (coupled via the guard as best shown in figure 3), as in claim 5, wherein the guard is slidably movable to the retracted position such that the access region is created and configured to allow the locking mechanism to enter the access region, whereby the first support part and second support part are urged towards each other such that the pair of locking members are disengaged from the shackle (figure 5), as in claim 6, and the guard is slidably movable to the deployed position such that the guard blocks the access region and causes the first support part and second support part to be urged away from each other to cause the pair of locking members to engage the shackle (figures 1 and 5), as in claim 7, as well as when the shackle is in the locked configuration and the guard is blocking the access region, movement of the first support part and movement of the second support part are impeded so that the further movement of the shackle is impeded, thereby maintaining the shackle in the locked configuration (figure 1), as in claim 8.
Chu additionally discloses the pair of locking members are engaged with the shackle in the locked configuration, the first support part and the second support part are urged away from each other (figure 1), as in claim 9, and when the pair of locking members are disengaged with the shackle in the unlocked configuration, the first support part and the second support part are urged towards each other (figure 5), as in claim 10, and the first support part corresponds to a master lever (first side 53) relative to the second support part and the second support part corresponds to a slave lever (second side 53) relative to the first support part, and wherein the master lever acts to drive the slave lever in a manner so as to facilitate ease in urging the first and second heads one of toward each other and away from each other (the respective parts allow proper effectuation of the locking mechanism between the unlocking and locking conditions; as shown in figures 1 and 5), as in claim 11.
Chu also discloses each of the locking members corresponds to a curvilinear protrusion (511) associable with a curvilinear surface, and wherein each of the first and second pockets corresponds to a curvilinear pocket associable with a curvilinear surface (figures 1 and 5), as in claim 12, wherein each curvilinear protrusion corresponds to a convex based curvilinear surface and each curvilinear pocket corresponds to a concave based curvilinear surface (figures 1 and 5), as in claim 13.

Chu further discloses a locking mechanism (figure 1) located within a lock body (20), the lock body having a shackle (21) partially located within the lock body and configured to move relative to the lock body, the locking mechanism comprising: a pair of locking members (51) configured to movably engage the shackle (figures 1 and 5) to prevent movement of the shackle in a locked configuration and to movably disengage from the shackle in an unlocked configuration; an actuating mechanism (3 and 4) coupled to the pair of locking members, wherein movement of the actuating mechanism corresponds with the movement of the pair of locking members, a guard (6) slidably mounted within the lock body, and the guard is slidably movable laterally between a deployed position (figure 1) that blocks an access region in the lock body and a retracted position (figure 5) that creates the access region in the lock body, wherein when in the deployed position, the guard is configured to slidably move so as to block the access region and to cause the locking mechanism to move out of the access region (actuation of the guard causes movement of the locking members) and to move the pair of locking members into the locked configuration, and when in the retracted position, the guard is configured to slidably move so as to create the access region to allow the locking mechanism to move into the access region and to cause the pair of locking members to move into the unlocked configuration (the guard positions the locking members into the unlocked configuration when actuated from the lock configuration), as in claim 14.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the current amendment, a new rejection, utilizing Chu, has been established disclosing the guard being laterally slidable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to padlocks with laterally opposed locking members:

	U.S. Patent Number 2,834,195 to Stackhouse.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 23, 2022